Citation Nr: 0928928	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran-appellant served on active duty from September 
1959 to September 1961.  He also had other periods of active 
military service through March 1985 that have not been 
verified by the service department.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating action of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).

In a May 2002 decision, the Board denied the Veteran's claim 
of entitlement to a TDIU.

The Veteran appealed the Board's May 2002 decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  In an October 2003 Order, the CAVC granted a "Joint 
Motion for Remand" and vacated the May 2002 decision and 
remanded the matter to the Board for further development and 
re-adjudication.

The issue was again before the Board in April 2004, when it 
was remanded to the RO for additional development.

In March 2005, the Board again denied the claim.  The Veteran 
appealed the Board's March 2005 decision to the Court.  In a 
May 2006 Order, the Court granted a "Joint Motion for Partial 
Remand" and vacated the March 2005 decision that denied 
entitlement to TDIU and remanded the matter to the Board for 
further development and re-adjudication.  In March 2007, the 
Board remanded the TDIU claim to the RO for additional 
evidentiary development.  

The issue on appeal was again before the Board in September 
2008 when it was remanded to cure a procedural defect and for 
additional evidentiary development.  

Also before the Board in March 2007 was a claim of 
entitlement to an effective date prior to October 5, 1993, 
for the assignment of an increased disability evaluation to 
60 percent for the service-connected degenerative changes of 
the lumbar spine. At that time, the Board remanded the issue 
back to the RO for issuance of a statement of the case. The 
Board specifically directed that, if the Veteran perfected 
his claim, the issue should be readjudicated. A statement of 
the case was issued in April 2007; however the Veteran did 
not perfect this appeal by submission of a timely substantive 
appeal. Therefore, the RO did not readjudicate the claim. The 
issue of entitlement to an effective date prior to October 5, 
1993, for the assignment of an increased rating to 60 percent 
for service-connected degenerative changes of the lumbar 
spine is no longer in appellate status.  In a February 2009 
communication, the Veteran's representative referenced the 
earlier effective date claim.  This claim is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a May 2009 rating decision, the RO proposed to reduce the 
disability evaluation for the Veteran's service-connected 
degenerative changes of the lumbar spine from 60 percent to 
20 percent.  This rating action is still open and, if the 
determination is adverse to the Veteran, subject to appeal by 
the Veteran.  The Board finds the claim of entitlement to 
TDIU must be remanded as it is inextricably intertwined with 
RO's proposed rating reduction which is still outstanding.  
The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board notes that 
determinations of claims of entitlement to TDIU are based, in 
part, on the schedular disability evaluation assigned for 
service-connected disabilities.  The RO's proposed rating 
action could affect the disability evaluation assigned for 
the service-connected lumbar spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Follow the procedure for adjudication 
of the outstanding proposed rating 
reduction. 

2.  After completing any further 
development deemed necessary, readjudicate 
the claim of entitlement to TDIU.  If such 
action does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board  for 
further appellate review, if in order.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

